Citation Nr: 0936339	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his supervisor


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 2003 
to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO granted a claim 
for service connection for PTSD with an evaluation of 
10 percent (effective March 15, 2005).  

The Veteran testified at a decision review officer (DRO) 
hearing in October 2007 and before the undersigned at a Board 
hearing in April 2008.  Both transcripts are associated with 
the file.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress and by symptoms controlled by continuous medication.  

2.  The Veteran's service-connected PTSD is not manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent period of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: anxiety, 
suspiciousness, panic attacks (weekly or less often), and 
mild memory loss (such as forgetting names, directions, and 
recent events).  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

In correspondence dated in August 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated.  Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  Additional notice is not 
required and any defect in the notice is not prejudicial.  
Id.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims folder.  All identified and 
available medical records have been secured.  The Veteran was 
given a VA examination in January 2007.  The duties to notify 
and assist have been met for this claim.  

II. Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  Under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008), a 0 percent 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks.  This 
occurs only during periods of significant stress.  Having 
symptoms controlled by continuous medication also warrants a 
10 percent rating.  Id.  

A 30 percent rating is warranted when there is occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  This situation is due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411.  Id.  

III. Analysis

In March 2004, the Veteran was awarded a Purple Heart for his 
wounds received as a result of enemy or hostile fire actions.  
He separated in March 2005 and filed a claim for PTSD in 
August 2005.  

The evidence of record shows the Veteran's PTSD is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks during periods of significant 
stress.  For example, the January 2007 examiner opined that 
the Veteran suffered mild discomfort when interacting with 
others and mildly reduced communication effectiveness.  He 
could be distracted, avoid social contact and confrontation, 
and be unable to adapt in some stressful situations.  He also 
takes continuous medication to control his symptoms.  A March 
2008 VA record showed the Veteran had accepted that he was 
not the same as before his deployment to Iraq; he was 
handling stress better, sleeping fair, and not drinking as 
much.  

The January 2007 VA examination report showed the Veteran had 
sought mental health treatment after his separation in June 
2005.  His Global Assessment of Functioning (GAF) score had 
been rated at 75 throughout his treatment.  The January 2007 
VA examiner assessed a GAF score of 61 and explained that it 
was assigned "because of the low moderate number, frequency, 
and intensity of symptoms associated with minimal reduction 
of social, vocational, and mental functioning."  

In an April 2007 VA outpatient treatment report, it was 
reported that the Veteran presented with mood irritability, 
flashbacks and nightmares, as well as sleep disturbance.  The 
GAF score was 70.  In September 2007, it was noted that the 
Veteran's mood was fine, except for occasional temper 
outburst.  He denied suicidal ideation or violent impulse.  
No perceptual disturbance was noted.  Orientation and memory 
were intact and judgment fair.  The GAF score was 70.  In 
December 2007, the Veteran complained of increasing 
irritability in mood.  He noticed that he was getting angry 
over trivial matters.  His speech was coherent and relevant.  
Affective responses were appropriate.  It was reported that 
the Veteran was on maintenance therapy with Prozac.  The GAF 
score was 70.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness." See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  The GAF scores 
assessed and the January 2007 VA examination support the 
Veteran's current 10 percent rating.  

The Veteran contended in June 2005 he stated he suffered from 
flashbacks, nightmares, anxiety and depression.  His August 
2005 statement showed that he had some violent dreams of 
Iraq, needed more distance from people in his support system, 
had trouble concentrating while in conversation, and felt 
panic during fireworks and thunderstorms.  Similarly, the 
Veteran's wife submitted a statement in August 2005 stating 
that the Veteran is overprotective of their children, has 
trouble sleeping, and over-reacts to loud noises (like 
fireworks and thunder).  His active listening skills were 
reportedly diminished.  In a February 2007 notice of 
disagreement, the Veteran stated he needed medication and had 
problems with his temper (had a tendency to be controlling), 
anxiety, and sleep problems.  

In August 2007, the Veteran stated he had to leave a job of 
12 years.  After that, he left another job before landing at 
a veteran's service organization.  Accomplishing small tasks 
and normal function were sometimes difficult.  He also 
reported mild memory loss and intrusive thoughts at this 
point.  The same complaints were repeated in an October 2007 
statement.  He stopped taking sleep medications and only 
received about 3 hours of sleep per night.  He asserted he 
lost his friends after quitting original job.  

At the October 2007 DRO hearing, the Veteran reported panic 
attacks and nightmares periodically.  He clarified that he 
didn't exactly have panic attacks, but had flashbacks and 
"rage."  He stated he left his sales job (which he had 
before his tour in Iraq) on "mutual" but not bad terms.  He 
left his next job on bad terms; he felt like he didn't fit 
in.  His new employer, a county Veteran's services program, 
was "the same" but understood more when he was having a bad 
day.  His family had started to understand him better, too.  
The Veteran stated he went to a sleep clinic and at an 
appointment sleep apnea and obstructive airways were 
discussed.  

At the April 2008 Board hearing, the Veteran's supervisor 
stated that he can be controlling at work and does have a 
tendency to lose his temper, however he does "get the job 
done" (Transcript, p 7-10).  The Veteran stated he had 
periods of increased anxiety about once a week (Transcript, p 
12).  The Veteran's supervisor stated he's witnessed the 
Veteran to have panic attacks; the example given was that the 
Veteran "got real quiet" when driving through a 
construction area with the supervisor (Transcript, p 13).  
The Veteran also reported forgetting why he's in a room and 
consistently finding himself at a loss for words (Transcript, 
p 16).  

In March 2009, the Veteran submitted October 2008 National 
Guard service treatment records which show the he was put on 
permanent profile because he cannot carry a weapon.  He 
stated that the profile will eventually lead to him leaving 
the National Guard.  

The Board finds the Veteran is competent to attest to his 
observations of his PTSD and to relate his symptoms of 
medical history.  His wife and supervisor are also competent 
to state their observations.  However, as lay persons, they 
are not competent to render an opinion regarding any current 
disorder (i.e. that the Veteran has panic attacks) because 
they do not have the requisite medical expertise.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's disability picture does not approximate the 
higher 30 percent rating.  At the January 2007 VA 
examination, diagnostic tests indicated depression and 
anxiety.  VA records show (April, May and August 2006) the 
Veteran was receiving medication for 
"depression/irritability/intrusive thoughts."  The May 2006 
VA record states: "What he calls depression, he describes as 
an inherent need to be by himself."  Other VA records show 
the Veteran's main issue was not depression, but his temper 
and irritability (November 2006, April 2007, September 2007 
and March 2008).  No suspiciousness or panic attacks were 
shown in VA medical records.  Mild memory loss was also not 
noted, although a vibrant recurrent memory of a stressor came 
up in a December 2007 VA record.  The Veteran remembered 
being part of a rescue team that could not prevent the death 
of fellow soldiers after a suicide bomb attack; he felt 
helpless.  His psychiatrist stated that "memory may not fade 
easily" and advised the Veteran to redirect himself.  

Chronic sleep impairment was noted in several records to be 
due to nightmares (April and November 2006), but the Veteran 
was also diagnosed with a sleep apnea in March 2007.  In 
April 2007, the Veteran's psychiatrist at VA recommended that 
the Veteran stop drinking for three months so he could be 
evaluated for his sleep disturbance.  In August 2007, the 
Veteran was referred for a sleep study due to reports of 
heavy snoring, witnessed apneas and daytime sleepiness.  At 
most, the evidence suggests the Veteran's ongoing sleep 
issues are only partially due to nightmares and PTSD.  The 
evidence as a whole does not show that an increase in the 
Veteran's rating is warranted.  The weight of the evidence 
shows the Veteran's symptoms are best approximated by the 
10 percent rating.  

Symptoms consistent with a 50 percent rating for PTSD are 
similarly not exhibited by the Veteran.  Although the 
Veteran's issues with irritability and his temper could 
represent disturbances of motivation and mood, many of the 
other symptoms under this rating are not shown.  No flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; or impaired judgment and abstract thinking 
have been shown.  The Veteran reported difficulty in 
establishing and maintaining effective work and social 
relationships, especially with his friends from his former 
job.  He lives with his wife and children and records 
(including the October 2007 DRO hearing) show he has 
continually improved his relationships with them.  The 
Veteran's supervisor attended his Board hearing.  The Veteran 
has shown to have established several effective 
relationships.  An increase under the 50 percent rating is 
not warranted.  

The Board has considered whether the Veteran is entitled to 
additional staged ratings.  Hart, 21 Vet. App. 505.  The 
Veteran's service-connected PTSD has not shown to be more 
than 10 percent disabling during the appeal period.  He is 
not entitled to a staged rating.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  No hospitalization has 
been shown.  Although the Veteran reported having to change 
jobs twice due to his PTSD symptoms, he has remained 
gainfully employed throughout the appeal period.  The Veteran 
has not shown that his PTSD results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against the claim for 
increased ratings, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 10 percent for PTSD 
is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


